BENEDICT, District Judge.
This is an action for salvage. The services consisted in going out into Long Island Sound from North-port to bring in a canal boat, known to have gone adrift from a tow. It is conceded to be a case of salvage. The only question submitted is as to the amount.
The increasing navigation of the Sound by canal boats towed by tugs involves considerable danger to the canal boats when the tows are caught by heavy weather. The boats are then often cast adrift, and when adrift and abandoned, as they generally are, are in great peril, owing to their inability by reason of their construction to withstand the seas, and their liability to go to pieces if they strike the shore. I consider, therefore, that encouragement should be held out to persons along the Sound to offer prompt and efficient aid to canal boats so situated, in order that these boats, in case of disaster, may as soon as possible be placed beyond the power of the sea. In view of this consideration, and looking at all the circumstances of the present case, includ'ng the fact that the value is small and some fifteen persons are to share in the salvage, I consider it a case in which to award fifty per cent, of the value of the boat as proper salvage.
The value of the boat has been fixed by a regular appraisement at $400, and the stipulation for value, which now represents the boat in this court, is for that amount. The decree must therefore be for $200 and costs.
If the salvors do not agree upon the division of this sum between themselves, they may present that question to me, upon a statement of the names of the salvors and the facts material to be stated.